Title: To George Washington from Colonel Henry Knox, 10 June 1776
From: Knox, Henry
To: Washington, George

 

New York June 10 1776

Your Excellency will please to observe by the above summary that there are now mounted and fit for action in this City and the neighbouring posts one hundred and twenty one heavy and light Cannon. To each Cannon it will be necessary to have ten men including the mortar and contingent Services. this would make twelve hundred an[d] ten men. we have in the regiment six hundred officers included, of these about forty are on Command at distant posts, and about as many more perhaps sick or unfit for service, this would reduce the numbers to five hundred and twenty, of these about fifty are officers—if your Excellency should think it proper that all the artillery should be mann’d at the same time we shall want six hundred more men. It is usual in the British Service to draught men from the Battalions as additional artillery men for such time as the Commander in chief shall think necessary. as most of the Battalions now in the service are considerably defficient in arms a draught might be made without any prejudice to the strength of the regiments—and that part of the army which will be of no use in action put upon a Service of the utmost importance. the men who may be draughted to be muster’d and paid by their Respective Colonels. as the Corps of artillery is always more on detachments than any other Corps an additional number of officers will be necessary—The above is Most respectfully submitted by Yr Excellencys Most Obedt Hble Ser.

H. Knox

